Citation Nr: 1605999	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for irritable colon syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to March 14, 2006, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1973.  His DD 214 reflects that his primary specialty was Special Forces Officer and he received the Purple Heart and Combat Infantry Badge, among other commendations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The June 2007 rating decision denied entitlement to a rating in excess of 10 percent for irritable colon syndrome.  A notice of disagreement was received in July 2007, a statement of the case was issued in October 2010, and a substantive appeal was received in November 2010. 

The August 2008 rating decision granted entitlement to a TDIU, effective March 14, 2006.  A notice of disagreement with the assigned effective date was received in May 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010. 

In July 2011, the Veteran testified at a personal hearing before Acting Veterans Law Judge Mishalanie.  In January 2016, he presented testimony on these same issues before Veterans Law Judge Singleton.  At the January 2016 hearing, the Veteran declined his right to testify on the above issues before a third Veterans Law Judge.  Transcripts of these hearings were prepared and associated with the claims file.

In April 2014 and January 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's irritable colon syndrome is severe with alternating diarrhea and constipation and more or less constant abdominal distress.  

2.  On and after March 14, 2005, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to a 30 percent rating for irritable colon syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.114, Diagnostic Code 7319 (2015).

2.  On and after March 14, 2005, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 1507, 5110, 7105 (West 2014); 38 C.F.R. § 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to an increased rating for irritable colon syndrome and entitlement to an earlier effective date for the grant of a TDIU, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran has claimed entitlement to a rating in excess of 10 percent for irritable colon syndrome.  He contends that a higher rating is warranted, contending that this disability satisfies the criteria for a maximum, 30 percent rating.

Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as noncompensable when mild with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 , Diagnostic Code 7319.

In his March 2006 claim, the Veteran reported that he has "experienced a constant upset stomach over the past thirty years plus."  He reported that his symptoms had formerly been controllable with the antacid Di Gel, but that "Di Gel is no longer available and nothing else seems to work."

The Veteran reported in a December 2006 statement the condition is such that "I am in more or less constant abdominal distress in addition to the alternating constipation and explosive diarrhea that has existed since I had amoebic dysentery while on active duty in the 1960's and early 1970's."  He reported that he has been prescribed Ranitidine HCL, 150 mg tablets, taken twice daily "[t]o minimize the impact of my more or less constant abdominal distress."  

The April 2007 VA examination report notes, in relevant part, that the Veteran reported that he has "noted changes in his bowel habits, vacillating between diarrhea and constipation."  It notes that the Veteran will initially experience some abdominal discomfort followed by bloating, and that his discomfort is relieved by having a bowel movement.  His treatment at the time included Zantac 150 mg daily.  

The December 2008 VA examination report notes that the Veteran has alternating bouts of constipation and diarrhea.  He reported that he has had one or two episodes of incontinence per year with near constant nausea.  

A July 2009 VA examination report notes that the Veteran reported that he experiences diarrhea, constipation, and fecal incontinence.  He reported that the fecal incontinence was intermittent and slight.  He reported that this occurs approximately twice per year and has been occurring for about 40 years.  

The Veteran reported at his July 2011 Board hearing that "daily I have constant upset stomach."  He also described alternating between diarrhea and constipation.  

The Veteran again testified at his January 2016 Board hearing that he has alternating bouts of diarrhea and constipation with more or less constant abdominal distress.  He reported that VA examinations from April 2007 and April 2010 "clearly reflect that I had the alternating diarrhea and constipation."  He also noted that he has "made several statements to the effect that I've had the constant abdominal distress" and that his records have consistently shown such severity since he entered the VA system in 2006.  He endorsed the statement that he believes the evidence in the record supports a rating of 30 percent for the entire appeals period.  

The Board notes that there are circumstances under which a layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report that experiences symptoms of almost-constant abdominal distress, and of alternating bouts of diarrhea and constipation.  

The Board also finds the Veteran's lay contentions with respect to the types, frequency, and severity of the symptoms he experiences due to his irritable colon syndrome to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  His descriptions on this matter are consistent throughout the appeals period, and there is no reason to otherwise doubt the Veteran's credibility.  Therefore, based on the above, the Board finds that entitlement to the maximum schedular 30 percent rating is warranted beginning on March 14, 2006, the date on which VA received the Veteran's increased rating claim.  

The Board has also considered whether it is factually ascertainable that the Veteran's irritable colon syndrome had increased in severity to satisfy the 30 percent criteria during the one-year period prior to VA's receipt of his increased rating claim on March 14, 2006.  The Board has reviewed the entire record, but it finds that the evidence for that period contains no findings pertinent to the Veteran's irritable colon syndrome, to include evidence showing a factually ascertainable increase in the severity of his irritable colon syndrome during that one-year period.  Therefore, the Board finds that the evidence in this case does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the March 14, 2006, increased rating claim, and a 30 percent rating is not warranted prior to that date.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected irritable colon syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 7319 for irritable colon syndrome provide ratings based in part on the overall severity of the disability rather than merely on a specific set of symptoms.  While specific symptoms are noted, such as bowel disturbance (including diarrhea and constipation) and abdominal distress, the Veteran's current schedular irritable colon syndrome rating is intended to compensate "severe irritable colon syndrome."  The Board finds that this diagnostic code contemplates more than just the specifically-listed criteria involving diarrhea, constipation, and abdominal distress, and is intended to encompass all irritable colon syndrome symptomatology.  Therefore, the Board finds that the schedular criteria of Diagnostic Code 7319 adequately contemplate the Veteran's reported irritable colon syndrome symptomatology. 

The Board, therefore, has determined that the available schedular evaluation for the service-connected irritable colon syndrome in this claim is adequate.  As such, referral of the Veteran's irritable colon syndrome in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Earlier Effective Date

The Veteran has also claimed entitlement to an effective date prior to March 14, 2006, for the grant of entitlement to a TDIU.  He contends that an effective date of March 14, 2005, is warranted, as this is the effective date for the grant of an increased, 70 percent rating for his posttraumatic stress disorder (PTSD).  He essentially contends that the TDIU claim was raised part and parcel to his claim of entitlement to an increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and that, therefore, an effective date of March 14, 2005, may be assigned if the TDIU criteria are satisfied as of that date.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2015).

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that, because of the assignment of the March 14, 2005, effective date for his 70 percent PTSD rating, the Veteran now satisfies the schedular TDIU criteria effective March 14, 2005.  The Board further notes that the record reflects that the Veteran has, in fact, been unemployed since that date.  

Finally, the Board finds that the evidence of record reflects that the Veteran has, in fact, been unemployable due to service-connected disabilities as of March 14, 2005.  The Board has reviewed the relevant evidence of record and finds that the same evidence that was cited in the June 2015 rating decision to increase the Veteran's PTSD rating from 30 percent to 70 percent effective March 14, 2005, also supports the finding that a TDIU is warranted from that date.  Specifically, the April 2007 and April 2010 VA examination reports both reflect that the Veteran's PTSD with secondary depression has consistently been characterized as "severe."  Both of these examiners have concluded that the Veteran's service-connected acquired psychiatric disabilities have caused unemployment since 2002, and both have noted that the Veteran has been unable to secure any type of employment since that time.  The evidence also reflects that the Veteran's psychiatric disability has affected his ability to maintain his coursework at Harvard University.  Based on the above, the Board finds that entitlement to an effective date of March 14, 2005, is warranted for the Veteran's TDIU.  

This decision constitutes a complete grant of the benefit sought on appeal, as the claim itself arose as part and parcel of the Veteran's March 14, 2006, claim of entitlement to an increased rating for PTSD.  The Veteran himself does not contend that an effective date prior to March 14, 2005, is warranted, and no legal theory of entitlement to such benefit has been raised or demonstrated.


ORDER

Entitlement to a 30 percent rating for irritable colon syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of March 14, 2005, for TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




_____________________________                _____________________________
    DEBORAH W. SINGLETON                                SONJA A. MISHALANIE
           Veterans Law Judge                                        Acting Veterans Law Judge 
     Board of Veterans' Appeals                                  Board of Veterans' Appeals



____________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals                                          

Department of Veterans Affairs


